332 F.2d 373
Charles NEDD, Albert Kocher and Anthony Ganly, Members of the Pensioned Anthracite Coal Miners Protest Executive Committee, suing on behalf of themselves and all other members of the Class of Pensioned Anthracite Coal Miners and Widows of Deceased Pensioned Anthracite Coal Miners, Appellantsv.UNITED MINE WORKERS OF AMERICA, an unincorporated trade union association.
No. 14773.
United States Court of Appeals Third Circuit.
Argued May 21, 1964.
Decided May 29, 1964.
Rehearing Denied June 22, 1964.

Appeal from United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, District Judge.
James S. Palermo, Hazleton (William Bruno, Philadelphia, Pa., on the briefs), for appellants.
Charles A. Wolfe and Thomas N. O'Neill, Jr., Philadelphia, Pa. (Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., Welly K. Hopkins, Washington, D. C., of counsel, on the briefs), for appellee.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court dismissing the plaintiffs' action will be affirmed for the reasons so well stated by Judge Grim in his opinion, 225 F. Supp. 750 (E.D.Pa.1963).